Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         27-SEP-2018
                                                         01:12 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   GYM BIRTHDAYSUIT III, formerly known as James Paul Calzetta
               aka James Paul Calzeta, Petitioner,

                                 vs.

         THE HONORABLE HILARY B. GANGNES, Judge of the
     District Court of the First Circuit, Respondent Judge.


                       ORIGINAL PROCEEDING
            (CIV. NOS. 1SC18-1-2722 and 1SC18-1-2729)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Gym Birthdaysuit III’s

“Petition for the Resignation of the Above Judge,” filed on

September 20, 2018, which we review as a petition for writ of

mandamus, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner fails to

demonstrate that he is entitled to the requested relief sought by

way of an extraordinary writ.    See HRS 634J-7; Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action); Honolulu Advertiser, Inc. v. Takao,

59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is

an extraordinary remedy meant to, among other things, restrain a

judge of an inferior court from acting beyond or in excess of his

or her jurisdiction; it is not intended to supersede the legal

discretionary authority of the trial courts or cure a mere legal

error).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for writ

of mandamus is denied.

           DATED: Honolulu, Hawai#i, September 27, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2